Citation Nr: 0820913	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for eczematoid 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to July 
1953, and from September 1982 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which continued a 10 percent disability 
rating assigned for eczematoid dermatitis.   

In November 2006, and again in November 2007, the Board 
remanded the case to the RO for further necessary actions. 

In a January 2007 rating decision, the RO increased the 
assigned disability rating from 10 to 30 percent, effective 
from the date of claim for the increase.  The increased 
rating claim remained in controversy, however, because the 30 
percent disability rating remained less than the maximum 
available benefit awardable.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.
 

REMAND

The Board's review of the claims file reveals that further RO 
action is required in properly developing the veteran's claim 
on appeal.  

During the May 2008 Travel Board hearing, the veteran 
testified that his eczematoid dermatitis had worsened in 
severity since the most recent VA examination in December 
2006.  He testified that since then he had noticed that his 
skin condition had worsened in spite of an increase in 
medication.  He testified that he had to use hydrocortisone 
2.9 percent cream sometimes four times a day, that he wakes 
in the middle of the night scratching and itching all over 
his body.  Comparing these symptoms with those shown in the 
December 2006 VA examination report indicates that the 
veteran's condition due to the service-connected eczematoid 
dermatitis has probably worsened since that examination.   

The veteran also testified that he last saw his dermatologist 
in August 2007, and that prior to that he had seen him every 
four to six months.  The last skin-related treatment records 
on file are dated in July 2006.  Apparently, there are more 
recent pertinent clinical records following the December 2006 
VA examination that would be beneficial in the determination 
of the veteran's appeal.

The veteran as a lay person is competent to report 
information of which he has personal knowledge, such as 
information that he can gather through his senses.  See Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board finds 
that the veteran is competent to attest to an extent as to 
whether the condition of his eczematoid dermatitis has 
worsened since the most recent examination.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Fulfillment of the VA's statutory duty to assist the 
appellant includes providing an additional VA examination by 
a specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment 
records not on file pertaining to the skin 
disability subject to this REMAND, to 
specifically include any VA treatment 
records dated since the December 2006 VA 
examination.

2.  Schedule the veteran for VA 
dermatology examination by an appropriate 
specialist to determine the nature and 
severity of the veteran's service-
connected skin disability, eczematoid 
dermatitis.  
 
Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
The examiner should obtain a history of 
reported symptoms from the veteran; 
perform all studies deemed appropriate in 
the medical opinion of the examiner; and 
report all findings in detail.  The 
examiner should include in the examination 
report the rationale for any opinion 
expressed.  If the examiner determines 
that it is not feasible to respond to any 
of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.  The examiner must provide 
specific findings as to each of the 
following:

A.  The body part locations and nature of 
the service-connection eczematoid 
dermatitis; and any resulting residuals 
including any inflammation, rash, 
swelling, redness, blisters, oozing 
lesions, scales, itching, pain, scarring, 
cystic nodules, exudation, pruritis, and 
any other manifestations.

B.  The measurement of the percentage of 
the entire body affected by the service-
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 40 
percent of the entire body;

C.  The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 40 
percent of exposed areas;

D.  The need for systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs; and if there is such a need, the 
total duration required over the past 12 
months, to specifically include an opinion 
as to whether such therapy were required 
on a constant or near-constant basis 
during the past 12-month period;

E.  If there is residual scarring, the 
location and measurement, in square inches 
or square centimeters, of the area or 
areas encompassed by any residual 
scarring;

F.  If there is residual scarring, whether 
that scarring includes any of the 
following manifestations: extensive 
lesions, poorly nourished, repeated 
ulceration, unstable, tender, and/or being 
painful on examination;

G.  If there is residual scarring, whether 
that scarring produces limitation of 
function of the affected part of the body;

H.  Regarding any affected areas of the 
head, face, and neck: identify whether 
there is visible or palpable tissue loss 
and/or gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips.

I.  Regarding any affected areas of the 
head, face, and neck: specify if any of 
the following characteristics of 
disfigurement are present and if so list 
each: scar is 5 or more inches in length; 
scar is at least 1/4 inch wide at the 
widest part; surface contour of scar is 
elevated or depressed on palpation; scar 
is adherent to underlying tissue; in an 
area exceeding 6 square inches, the skin 
is either (list all conditions present) 
hypo- or hyper- pigmented, of abnormal 
texture, underlying soft tissue is 
missing, and/or skin is indurated and 
inflexible;

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected 
eczematoid dermatitis on his ability to 
work.
 
3.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



